Title: From George Washington to Henry Knox, 4 December 1783
From: Washington, George
To: Knox, Henry


                        
                            Dear Sir
                            New York Decr 4th 1783
                            
                        
                        Finding it essential to  public Interest that you should superintend the Posts
                            & Military affairs in this Department; untill some farther Arrangement or untill the pleasure of Congress shall be
                            known; I therefore to request that you  remain in Service untill  the
                            foregoing events shall  place—in the mean time  will be pleased to pay
                                part attention to the enclosed In respectg a reformation of the
                                Army. With great regard I am Dear Sir.

                    